Citation Nr: 1024688	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  09-43 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for hypertension and 
cardiovascular disease.

2.  Entitlement to service connection for nonmalignant thyroid 
disease.

3.  Entitlement to service connection for chronic myelogenous 
leukemia, to include as due to ionizing radiation exposure.

4.  Entitlement to service connection for prostate cancer, to 
include as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from December 1943 to May 1946.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefits sought.  When the Veteran initiated his appeal, 
jurisdiction was transferred to the Boise, Idaho, RO, based on 
the Veteran's residence.  As was noted by the RO in a December 
2009 memorandum, the Veteran has abandoned his allegations of 
service connection due to mustard gas or asbestos exposure.  The 
issues have been recharacterized to reflect his allegations.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issues of service connection for leukemia and prostate cancer 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Hypertension and cardiovascular disease were not first 
manifested on active duty service or within the first post-
service year; the preponderance of the competent evidence is 
against a finding that the conditions are related to military 
service.

2.  A nonmalignant thyroid disease was not first manifested on 
active duty service; the preponderance of the competent evidence 
is against a finding that the conditions are related to military 
service.

3.  Neither hypertension/cardiovascular disease nor nonmalignant 
thyroid disease are listed presumptive conditions for Veterans 
exposed to ionizing radiation.


CONCLUSIONS OF LAW

1.  The criteria for service connection of hypertension and 
cardiovascular disease have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.311 (2009).

2.  The criteria for service connection of nonmalignant thyroid 
disease have not been met.  38 U.S.C.A. §§ 1110,1112, 1113 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in December 2006 and October 2007.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence.  

VA has obtained service treatment records, and the Veteran has 
submitted, or VA has obtained on his behalf, relevant private 
medical records.  The Veteran did identify additional providers, 
but states that those records are either unavailable, or has not 
provided the necessary releases and information to allow VA to 
obtain the records for him.  No examinations are required in 
light of the absence of any reasonable possibility, however 
slight, of a nexus to service, and the Veteran has declined the 
opportunity for a hearing.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


II.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent or 
more within the applicable presumptive period.  Hypertension and 
cardiovascular disease are listed chronic diseases for purposes 
of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 
1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable 
presumptive period is one year following separation from service.  
38 C.F.R. § 3.307(a)(3).  Further, certain diseases may be 
presumed to be related to service where a Veteran was exposed to 
ionizing radiation in service.  Neither hypertension and 
cardiovascular disease nor nonmalignant thyroid disease are 
presumptive conditions for radiation exposed Veterans.  
38 U.S.C.A. § 1112(c)(2); 38 C.F.R. §§ 3.309(d), 3.311(b)(2).

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

A.  Hypertension and Cardiovascular Disease

Initially, the Board notes that this is not a listed presumptive 
disease for radiation exposed Veterans, and hence the fact or 
degree of exposure to ionizing radiation is irrelevant.  
Moreover, no doctor or other medical professional has opined, 
hinted, or inferred that exposure to radiation had some bearing 
on the Veteran's development of cardiovascular conditions.  The 
development discussed in the Remand section below therefore does 
not apply to this claim, and the Veteran is not prejudiced by a 
decision at this time.

Service treatment records reveal that on entry into service, the 
Veteran's blood pressure was 120/80.  On separation in May 1946, 
blood pressure readings of 114/70 and 116/72 were obtained.  
There is no notation on entry or at separation of any heart 
problems or other cardiovascular disease or difficulty.

The Veteran has not alleged that the hypertension began in 
service or during the first post-service year.  The first 
evidence of documented hypertension is in March 1994; Dr. DBM 
commented on ongoing blood pressure monitoring and medications 
following a transient ischemic event (TIA).  Although he 
indicates that hypertension had been extant for some time, he 
does not provide a date of onset or make any observation which 
would support a finding of onset within one year of service.  
Findings of cardiovascular complications, including palpitations 
and cardiomyopathy, began developing in April 1994.  Records 
indicate a triple coronary bypass graft was required in 
approximately 1998.  These cardiovascular complications developed 
many years after service.

There is no lay or medical evidence of hypertension or 
cardiovascular disease in service or for many years after 
service.  There is no competent evidence of record relating 
currently diagnosed hypertension and cardiovascular disease to 
service; while the Veteran is competent to offer a lay opinion on 
nexus in some instances, in this case the question of a nexus 
relies on specialized training or knowledge the Veteran does not 
possess.  His opinion that hypertension is related to service, 
while sincere, is not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Moreover, the Veteran has not reported a 
contemporaneous diagnosis by a medical professional.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection is not warranted.

B.  Nonmalignant Thyroid Disease

As with hypertension, the Board notes that this is not a listed 
presumptive disease for radiation exposed Veterans; listed is 
cancer.  38 U.S.C.A. § 1112(c)(2(B); 38 C.F.R. § 3.309(d), 
3.311(b)(2)(ii).  The Veteran has not alleged a malignancy of the 
thyroid, nor does the evidence of record indicate a diagnosis of 
cancer at any point.  Hence the fact or degree of exposure to 
ionizing radiation is irrelevant.  Moreover, no doctor or other 
medical professional has opined, hinted, or inferred that 
exposure to radiation had some bearing on the Veteran's 
development of a thyroid condition.  The development discussed in 
the Remand section below therefore does not apply to this claim, 
and the Veteran is not prejudiced by a decision at this time.

Service treatment records reveal no complaints of, treatment for, 
or diagnosis of any thyroid problems.  The Veteran reports that 
he was first diagnosed with and treated for a growth on his 
thyroid after separation from service.  The records of his 
treating doctor are not available; the Veteran has stated that 
the doctor died, and he was unable to track down any records.  
The Veteran has alternately identified 1947 or 1954 as the date 
of onset of his thyroid dysfunction.  In either case, the problem 
developed and was identified after the Veteran's separation from 
service.  The surgical resection of a thyroid nodule, which the 
Veteran competently and credibly describes as benign, was 
accomplished at some later date.  April 1996 records from Dr. DBM 
also state that the thyroid growth was benign.  Records reflect 
that the Veteran was on replacement therapy for hypothyroidism as 
of 2004.

There is no lay or medical evidence of any thyroid problems or 
the development of a growth in service.  Neither the Veteran nor 
any doctor has opined that the condition began on active duty.  
The Veteran has expressed his own lay opinion that the thyroid 
condition is related to service, but as a layperson lacking 
specialized medical knowledge or training, he is not competent to 
render such an opinion where he relies upon symptomatology or 
manifestations not observable in the absence of such training or 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It is 
important to note that the Veteran has not stated that he felt or 
observed a growth in his throat in service, nor has he described 
symptoms in service consistent with thyroid dysfunction.  Service 
records, likewise, note no such symptoms. 

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for hypertension and cardiovascular disease is 
denied.

Service connection for nonmalignant thyroid disease is denied


REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claim.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.159.

Both leukemia and prostate cancer are listed presumptive 
conditions for Veterans exposed to ionizing radiation.  
38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d), 3.311(b)(2).  
Regulations provide that performing official military duties 
within 10 miles of the Hiroshima city limits between August 6, 
1945, and July 1, 1946, is a radiation risk activity.  38 C.F.R. 
§ 3.309(d)(3)(ii)(B) and 3.309(d)(3)(vi).  There is no indication 
of a minimum time requirement 

The Veteran contends that he engaged in a radiation risk activity 
when his ship, the USS Latimer, transported scientists and 
equipment from Wakayama, Japan, to the area of Hiroshima while en 
route to Okinawa around October 1, 1945.  He states that his ship 
spent several hours anchored or docked along the coast, and while 
he was not sure of the exact location, it likely was Hiroshima.  
This allegation is consistent with the facts and circumstances of 
his service, which verify his service aboard the USS Latimer, and 
that ship's location at the time in question.  The ship could 
have participated in transporting personnel as described.

It is highly likely that if such a stop was made, the deck logs 
of the USS Latimer for September and October 1945 would so 
indicate.  The Veteran has supplied ample information to allow VA 
to make a meaningful inquiry for these relevant and highly 
probative Federal records.  On remand, VA must take appropriate 
steps to obtain such records from their custodian at the National 
Archives.

If the alleged stop by the USS Latimer is confirmed by deck logs, 
VA must then determine whether the allegation constitutes a 
"radiation risk activity" under 38 C.F.R. § 3.309(d).  If it 
does, the Veteran is entitled to service connection based on the 
presumption for radiation exposed Veterans.  If it is not a 
"radiation risk activity," VA must submit a new request to the 
Defense Threat Reduction Agency (DTRA) for a dose estimate based 
on the Veteran's probable radiation exposure while present in the 
waters off Hiroshima for several hours. 

Accordingly, the case is REMANDED for the following actions, to 
be accomplished in the order they are listed:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. Contact the Modern Military Branch of the 
National Archives at 8601 Adelphi Rd.; 
College Park, MD 20740, and request deck logs 
of the USS Latimer (APA-152) for September 
and October 1945.

If such records are unavailable, such must be 
certified in writing.

2.  IF, AND ONLY IF, the deck logs verify the 
Veteran's allegation of stopping near 
Hiroshima to disembark scientists and 
equipment, VA must determine if the Veteran 
was engaged in a "radiation risk activity" 
as defined in 38 C.F.R. § 3.309(d)(3)(ii)(B) 
and (d)(3)(vi).

3.  IF, AND ONLY IF, VA determines that the 
Veteran did not engage in a "radiation risk 
activity," the claim must be referred to 
DTRA for a dose estimate based on his 
exposure while in the waters off Hiroshima.

4.  Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  Then readjudicate the claim on 
appeal.  If any of the benefits sought remain 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned to 
the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


